Dismissed and Memorandum Opinion filed November 7, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00825-CV

                          KENDRA CAIN, Appellant
                                        V.
 ESTATE OF LYDIA TEBO NORMAN, AS ESTATE REPRESENTATIVE
              OF LYDIA TEBO NORMAN, Appellee

                    On Appeal from the Probate Court No 2
                             Harris County, Texas
                      Trial Court Cause No. 391,454-401

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed August 26, 2013. The notice of
appeal was filed September 18, 2013, 2012. The clerk’s record was filed October
1, 2013. To date, our records show that appellant has not paid the appellate filing
fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence);
see also; Tex. Gov’t Code Ann. ' 51.207.

      On October 17, 2013, this court ordered appellant to pay the appellate filing
fee on or before October 28, 2013, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                     PER CURIAM



Panel consists of Justices McCally, Busby and Wise.




                                         2